Citation Nr: 0105594	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  95-19 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin rash, as a 
manifestation of a diagnosed disability or as a manifestation 
of an undiagnosed, Persian Gulf War-related illness.

3.  Entitlement to service connection for breathing problems, 
as a manifestation of a diagnosed disability or as a 
manifestation of an undiagnosed, Persian Gulf War-related 
illness.

4.  Entitlement to service connection for loosening of 
toenails, as a manifestation of a diagnosed disability, to 
include onychomycosis with onycholysis, or as a manifestation 
of an undiagnosed, Persian Gulf War-related illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992.  His four years of active military service 
included service in the Southwest Asia Theater of operations 
during the Persian Gulf War, specifically from October 1990 
to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 1994, March 1995, June 1997, and November 
1997 rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Atlanta, Georgia, Nashville, 
Tennessee, and North Little Rock, Arkansas.  The veteran's 
case is under the jurisdiction of the Atlanta, Georgia, RO.

In the August 1994 rating decision, the Atlanta RO denied 
service connection for gastrointestinal (GI) problems, for 
post traumatic stress disorder (PTSD), and for the cause of 
hair loss, a skin rash, breathing problems, joint pain, 
fatigue, and loosening of the toenails.  The RO received a 
timely notice of disagreement with this rating decision from 
the veteran in August 1994.

In November 1994, the Nashville RO wrote to the veteran 
acknowledging his claims for service connection for 
disabilities claimed as due to environmental hazards during 
his military service in the Persian Gulf.  The RO explained 
that VA had designated the Nashville RO to process such 
claims and that adjudication of the veteran's claims would be 
deferred pending the publication of final regulations on such 
claims pursuant to recently enacted legislation by Congress 
that effected the processing of claims from Persian Gulf 
veterans.  In March 1995, the Nashville RO denied claims for 
service connection for hair loss, skin rash, breathing 
problems, gastrointestinal problems, joint pain, loosening of 
the toenails, and fatigue as due to an undiagnosed illness.  
A statement of the case was sent to the veteran in March 1995 
on the denial of these claims as well as the denial of the 
claim for service connection for PTSD made by the Atlanta RO 
in August 1994.

The veteran filed a timely VA Form 9, substantive appeal, in 
March 1995 and requested a hearing before the Board.

In June 1997, the veteran's case was reviewed by the RO in 
North Little Rock, Arkansas, pursuant to VA procedures 
calling for review of certain claims of veterans of the 
Persian Gulf War.  The North Little Rock RO granted service 
connection for (1) peptic gastritis with a history of weight 
loss and anemia, assigning a 20 percent rating for that 
disability; (2) for fatigue with joint pain of arms, back, 
legs, and headaches due to an undiagnosed illness, assigning 
a 10 percent rating for that disability; and (3) for hair 
loss due to an undiagnosed illness, assigning a 
noncompensable rating for that disability.  The denial of 
service connection for onychomycosis with onycholysis 
(claimed as loose toenails) was continued.  The claims for 
service connection for breathing problems, skin rash, and a 
psychiatric disability were deferred pending further 
development.

In November 1997, the North Little Rock RO continued the 
denial of the claims for service connection for breathing 
problems, skin rash, and memory loss, anger, isolation, and 
sleep disturbance due to undiagnosed illness on the basis 
that these claims were not well grounded.  The veteran was 
notified of the continued denial of his claims for service 
connection in the June1997 and November 1997 rating decisions 
but no supplemental statement of the case was issued.

In September 2000, the veteran did not report for a scheduled 
hearing before a traveling member of the Board.  In November 
2000, the Board remanded the case to clarify the veteran's 
address with regard to a notification letter he was sent 
concerning his request for a hearing before the Board.  On 
remand, the RO verified that the address to which the notice 
of the hearing was sent was correct and was the address at 
which the veteran was receiving his VA compensation checks.

The case was returned to the Board for review on appeal.  In 
January 2001, the veteran's representative requested that the 
case be remanded to have the RO obtain a separation physical 
examination report.  The representative noted that this 
examination was to have been conducted on February 7, 1992, 
and that the report was not in the claims file.  In support 
of the request for remand for this purpose, the 
representative cited the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which had 
been enacted in November 2000.

Also in January 2001, the Board received a motion from the 
veteran to advance his case on the Board's docket.  He 
submitted additional medical evidence and a statement from 
his wife along with a waiver of his right to have the RO 
review this evidence in the first instance.  38 C.F.R. 
§ 20.1304(c).  In February 2001, the Board granted the 
veteran's motion to advance his case on the docket.

In the statement from the veteran's wife, she alleges that 
the veteran has very bad headaches and stomach problems with 
heartburn.  Service connection was granted for fatigue with 
joint pain of arms, backs, legs and headaches and for peptic 
gastritis with history of weight loss, anemia.  The initial 
ratings assigned for these disabilities were not appealed to 
the Board, and the Board does not presently have before it an 
appeal concerning these service-connected disabilities.  The 
veteran's wife's statements regarding these disabilities are 
referred to the RO for whatever action is appropriate.

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In addition, the veteran's representative has requested that 
the RO attempt to obtain the veteran's separation physical 
examination report.  This examination was scheduled to be 
conducted on February 7, 1992.  Concerning the veteran's 
rights to notification, a supplemental statement of the case 
was not issued following the continued denial of the claims 
on appeal in the June 1997 and November 1997 rating 
decisions.  Moreover, in the November 1997 rating decision, 
the RO denied the claims for breathing problems, a skin rash, 
and a psychiatric disability on the basis that they were not 
well grounded.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain 
additional service medical records, 
particularly, the separation physical 
that was to have been conducted on 
February 7, 1992, according to a 
"Medical Examination For Separation, 
Statement of Option" completed by the 
veteran in February 1992 and which is in 
the claims file with the service medical 
records.

2.  The RO should request the veteran to 
state where he has received treatment for 
his claimed disorders and should attempt 
to obtain all treatment records relevant 
to the veteran's claims, obtaining the 
appropriate release forms from the veteran 
where necessary to obtain private medical 
records, if any.  The RO should review any 
records obtained in readjudicating the 
veteran's claims on remand including the 
medical evidence that the veteran 
submitted to the Board in January 2001 
from Columbia Cartersville Medical Center, 
dated in December 1998.

3.  A December 1996 VA examination report 
shows a diagnosis of onychomycosis with 
onycholysis of the left great toe.  The 
veteran's wife stated in an August 1996 
statement that the veteran believed the 
problem with his toenails resulted from 
having to wear his boots for weeks at a 
time during is service in the Persian 
Gulf.  Therefore, the RO should schedule 
the veteran for a VA examination by an 
examiner who will discuss the causes of 
onychomycosis with onycholysis and render 
an opinion as to the likelihood that the 
current onychomycosis with onycholysis of 
the left toe is the result of having worn 
boots for long periods of time in the 
Persian Gulf as opposed to it being due to 
some other factor or factors.

4.  In addition to completing the actions 
required by the Board above, the RO must 
review the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  In 
particular, the Board notes that the 
veteran was never provided with a 
supplemental statement of the case 
following the continued denial of the 
claims on appeal in the June 1997 and 
November 1997 rating decisions.

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


